212 S.W.3d 5 (2005)
Christy Suzanne VIDOS, Petitioner,
v.
STATE of Arkansas, Respondent.
No. CR 05-898.
Supreme Court of Arkansas.
September 8, 2005.
Jeff Rosenzweig and Cindy M. Baker, for petitioner.
No response.
PER CURIAM.
Petitioner, Christy Suzanne Vidos, has filed a petition for a writ of certiorari to complete the record pursuant to Rule 3-5 of the Rules of the Supreme Court. Petitioner filed a certified partial record on August 18, 2005, and filed this petition the same day. We grant the petition.
This is an appeal from convictions in Boone Circuit Court convicting petitioner of capital murder and tampering with physical evidence. Petitioner filed a timely notice of appeal, and, prior to the ninety-day deadline for tendering the record, filed a motion for an extension of time for filing the record, which was granted. Additional motions for extension of time were filed and granted. Therefore, the record was due August 28, 2005, seven months from entry of the judgment and commitment order.
Petitioner is requesting an additional time to complete the record because the Court Reporter has indicated she will not be able to complete the record in time for the attorneys to obtain and file the record on the due date. Therefore, we grant the petition and direct that a writ of certiorari be issued to the clerk of the Circuit Court of Boone County to complete and file a certified supplemental record with our clerk within forty-five days from the date of this per curiam order. At that time, a briefing schedule will be set.
Petition granted.